Title: To Thomas Jefferson from Robert Doughtery, 15 July 1808
From: Doughtery, Robert
To: Jefferson, Thomas


                        
                            
                        15 July 1808
                     
                        
                        Thos Jefferson Esqr
                  
                        in a/c with Mr Dougherty.
                  
                     
                        
                           1808
                           
                           
                        
                        
                           July 14.
                           To washing 47 doz 9 peices. at. 60/100—
                           $ 28.65
                        
                        
                           
                           To Ditto—— 10 doz 8 pieces at 60/100—
                           
                              
                                  6.40
                           
                        
                        
                           
                           
                           
                              $ 35.05
                           
                        
                     
                  
                  July 15th 1808. Received the above account in full.
                        
                            
                        
                    